Howard A. Zeller, J.
Defendants move to dismiss the complaint because of plaintiff’s failure to diligently prosecute this action.
This action was commenced on December 11,1956 by service of a summons and complaint. Issue was joined on December 28, 1956. No note of issue has ever been served or filed by plaintiff. The calendar situation in Madison County is such that this action could have been reached for trial more than three years ago had it been diligently prosecuted.
No adequate excuse has been given for the delay nor has any affidavit of merits been submitted on plaintiff’s behalf. This action should be unconditionally dismissed. (See Seager v. Ellis, 26 Misc 2d 1091.)